DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:Claim 1, line 9 “the vehicle” should be amended to –a vehicle–
Claim 6, line 2 “a current vehicle speed” should be amended to –the current vehicle speed–
Claim 7, line 12 “the vehicle” should be amended to –a vehicle–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the method of controlling an engine mount. However, the prior art of record have failed to teach at least the combination of the method for controlling a semi-active engine mount having a first flow path, a second flow path, and an actuator configured to open and close the second flow path, the method comprising: storing, by a mount controller, real-time vehicle speed data at intervals of a predetermined time; determining, by the mount controller, whether an engine is in an idling state; determining, by the mount controller, whether a current driving state of vehicle corresponds to predetermined conditions in which noise and vibration performance is prioritized based on vehicle speed change information, in response to determining that the engine is in the idling state; and adjusting, by the mount controller, the semi-active engine mount to be in an on state to cause the actuator to open the second flow path, in response to determining that the current driving state of the vehicle in the idling state of the engine corresponds to the predetermined conditions in which noise and vibration performance is prioritized speed change information includes information regarding a change in a previous ;ed set to a vehicle speed at a predetermined time before a current time, and a change in a current  vehicle speed along with the other recitations as claimed in claims 1 and 7.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631